COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Stampede TX Energy, LLC f/k/a Stampede Energy, LLC and
                         Ballengee Interests, LLC v. Bridgetex Pipeline Company, LLC

Appellate case number:       01-18-00113-CV

Trial court case number:     2016-57036

Trial court:                 157th District Court of Harris County

       Appellants, Stampede TX Energy, LLC f/k/a Stampede Energy, LLC and Ballengee
Interests, LLC, have filed an Agreed Motion to Abate the Appeal for the trial court to enter
findings of fact and conclusions of law. The record shows that Appellants requested
findings of fact and conclusions of law on November 20, 2017. See TEX. R. CIV. P. 296.
Appellants further filed a notice of past-due findings of fact and conclusions of law on
December 14, 2017. See id. 297. Appellants filed a notice of appeal on February 14, 2018.
See TEX. R. APP. P. 26.1(a). Because the trial court has not issued findings of fact or
conclusions of law, appellants moved on May 11, 2018, for an order abating this appeal
and requiring the trial court to issue findings of fact and conclusions of law.
        Because appellants timely filed a request for findings of fact and conclusions of law
and a notice of past due findings, the trial court had a mandatory duty to file findings of
fact and conclusions of law and erred by failing to do so. See TEX. R. CIV. P. 296, 297;
Nationwide Capital Funding, Inc. v. H. Epps. Co., No. 13–04–308–CV, 2006 WL
1030105, at *2 (Tex. App.—Corpus Christi Apr. 20, 2006, no pet.) (mem. op.); Elec.
Power Design, Inc. v. R.A. Hanson Co., 821 S.W.2d 170, 171 (Tex. App.—Houston [14th
Dist.] 1991, no writ), overruled on other grounds by In re Gillespie, 124 S.W.3d 699 703–
04 (Tex. App.—Houston [14th Dist.] 2003, orig. proceeding).
       Accordingly, we grant appellants’ agreed motion to abate this appeal. We therefore
abate this appeal and remand this case to the trial court. On remand, we order the trial
court to file findings of fact and conclusions of law within 30 days of the date of this order.
See TEX. R. APP. P. 44.4(b); Cherne Indus., Inc. v. Magallanes, 763 S.W.2d 768, 773 (Tex.
                                              1
1989); Elec. Power Design, 821 S.W.2d at 171. We further order the trial court clerk to
file a supplemental clerk’s record containing the trial court’s findings of fact and
conclusions of law within 45 days of the date of this order.

Judge’s signature: /s/ Chief Justice Sherry Radack_
                     Acting individually  Acting for the Court
Date: _May 17, 2018_




                                          2